SAYRE, J.—
(Dissenting.) — The record and opinion in this case have produced in my mind the strong impression that appellant, Millitello, by reason of the fact that he bought under one name and sold under another, has been allowed a privilege not enjoyed by the ordinary trader, whose name, like his personal identity, is fixed. It must be assumed that Jim Millitello and V. Millitello are one and the same person, for so appellant claimed in the trial of the original cause, nor was he denied the right to show that they were different persons on the trial of the right of property. The legal effect of his claim, and of the evidence he offered in support of it, was that, if he had not been misled by the attorney for the plaintiff in the original suit, he would have defeated a recovery, not by showing that *688Jim Millitello- and Y. Millitello- were different persons, but that, being tbe same person, he did not owe tbe debt in suit; in other words, intervening as claimant, be is allowed to defend as defendant. Since Hooper v. Pair, 3 Port. 401, 29 Am. Dec. 258, decided nearly 80 years ago-, and followed in two score cases, it bas been tbe law of this state that tbe claimant, in a proceeding to- try tbe right of property, cannot impeach tbe validity of tbe judgment on which execution bas issued, by evidence that it was erroneously rendered or fraudulently obtained. Tbe promise of this principle is conceded in tbe prevailing opinion, but its realization is avoided in this case on tbe ground that appellant was misled by plaintiff’s insistence that tbe suit was against Jim, not Y., as if anybody knew bis name better than be, oías if an adult person in tbe possesion of bis faculties could be misled as to bis own name; and so appellant, virtually confessing that be is and was tbe defendant in tbe original suit, is allowed to defeat tbe execution of tbe judgment there rendered by showing that be bad a good defense. Knowing and there conceding that be was tbe person sued, appellant should have insisted on bis defense, and, if be were denied the right to defend, be bad ample remedy by a direct proceeding to- reverse tbe judgment, if it was erroneously rendered, or-to vacate it, if procured by fraud. Not only so, but tbe evidence on which this reversal is founded tends to prove, not that plaintiff, in tbe original cause misled defendant, but, to tbe contrary, that defendant misled plaintiff, as I think will appear upon analysis of what tbe parties did and said on that occasion. For these reasons I cannot agree with tbe opinion and ruling of tbe court.